PER CURIAM.
Upon reconsideration, we are of the opinion that, although the transportation company did assign error to the failure to hold the Sutton primarily liable, no assignment was sufficient to put in issue on appeal tbe Sutton’s right to limit liability. Nor did the Hedger Company assign error on that point as it had a favorable decision below. Since neither Leach nor Canada-Atlantic filed any assignments at all, the Sutton’s right to limitation was. not raised, and accordingly our mandate will be amended by striking out that part which denies limitation to the Sutton.